
	
		II
		110th CONGRESS
		1st Session
		S. 2486
		IN THE SENATE OF THE UNITED STATES
		
			December 14, 2007
			Mr. Kerry (for himself,
			 Mr. Smith, and Mr. Durbin) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To remove a provision from the Immigration and
		  Nationality Act that prohibits individuals with HIV from being admissible to
		  the United States, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the HIV Nondiscrimination in Travel
			 and Immigration Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Under Federal
			 immigration law, prospective immigrants, foreign students, refugees, and
			 tourists who are infected with the Human Immunodeficiency Virus (HIV) are
			 prohibited from entering the United States. Applicants for permanent residence
			 and refugee status are required to be tested for HIV infection.
			(2)Applicants for
			 temporary admission as nonimmigrants, such as tourists and foreign students,
			 are required to disclose their HIV status when applying for a visa. If
			 questioned, such applicants may be required to undergo an HIV test.
			(3)The Secretary of
			 Homeland Security may issue a waiver to the HIV prohibition, on a case-by-case
			 basis, only to any HIV-positive individual who—
				(A)(i)applies for permanent
			 admission as an immigrant;
					(ii)is the parent, spouse, unmarried
			 son or daughter, or minor adopted child of a United States citizen or a
			 permanent resident, or a refugee or asylee adjusting to immigrant status;
			 and
					(iii)can establish that—
						(I)the danger to the public health of the
			 United States created by the applicant’s admission would be minimal;
						(II)the possibility of the spread of the
			 infection created by the applicant’s admission would be minimal; and
						(III)there would be no cost incurred by any
			 level of government agency of the United States without the prior consent of
			 that agency;
						(B)(i)applies for admission
			 as a refugee;
					(ii)is eligible for admission for
			 humanitarian purposes or to assure family unity, or whose admission is
			 otherwise in the public interest; and
					(iii)meets the requirements described
			 in subclauses (I) and (II) of subparagraph (A)(iii); or
					(C)applies for a
			 short-term nonimmigrant visa, including—
					(i)a
			 tourist who meets the requirements described in subclauses (I) through (III) of
			 subparagraph (A)(iii) and intends to remain in the United States for less than
			 30 days; and
					(ii)a
			 participant in a designated event, such as a conference or international
			 sporting event and intends to remain in the United States for less than 10
			 days.
					(4)The travel and
			 immigration ban on HIV-positive individuals—
				(A)was implemented
			 in 1987 by regulations issued through the Public Health Service of the
			 Department of Health and Human Services; and
				(B)requires HIV
			 screening for all persons over 14 years of age who apply for an immigrant or
			 nonimmigrant visa.
				(5)Section
			 212(a)(1)(A)(i) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(1)(A)(i)) authorizes the Secretary of Health and Human Services to
			 prescribe regulations to determine which diseases are considered
			 communicable diseases of public health significance that would
			 exclude noncitizens with such diseases from entering the United States.
			(6)In 1991, the
			 Secretary of Health and Human Services, after conducting a public health
			 analysis, proposed ending the HIV travel and immigration ban by removing HIV
			 from the list of communicable diseases of public health significance. The
			 proposal was eventually dropped due to opposition from the Congress.
			(7)In 1993, Congress
			 revoked the authority of the Secretary of Health and Human Services to make a
			 public health determination regarding HIV status as grounds for inadmissibility
			 for potential foreign students, tourists, refugees, and immigrants to the
			 United States by specifically designating infection with the etiologic
			 agent for acquired immune deficiency syndrome as a communicable disease
			 of public health significance under section 212(a)(1)(A)(i) of the Immigration
			 and Nationality Act.
			(8)The United States
			 is 1 of 13 countries with a law that bans travel and immigration for persons
			 with HIV. The other countries are Armenia, Brunei, China, Iraq, Qatar, South
			 Korea, Libya, Moldova, Oman, the Russian Federation, Saudi Arabia, and
			 Sudan.
			(9)The HIV travel
			 and immigration ban impacts thousands of prospective HIV-positive foreign
			 students, tourists, refugees and immigrants who may be denied entry into the
			 United States due solely to their HIV status.
			(10)The HIV travel
			 and immigration ban may discourage some foreign students, refugees, and
			 nonpermanent residents who are in the United States and who may be at risk of
			 infection from seeking testing, treatment, or care for HIV/AIDS.
			(11)The United
			 Nations, the Joint United Nations Programme on HIV/AIDS (UNAIDS), and the World
			 Health Organization oppose any restrictions on travel and immigration for
			 people living with HIV/AIDS. The 2006 Consolidated Version of the United
			 Nation’s International Guidelines on HIV/AIDS and Human Rights, produced
			 jointly by the Office of the United Nations High Commissioner for Human Rights
			 and UNAIDS, states There is no public health rationale for restricting
			 liberty of movement or choice of residence on the grounds of HIV status.
			 According to current international health regulations, the only disease which
			 requires a certificate for international travel is yellow fever. Therefore, any
			 restrictions on these rights based on suspected or real HIV status alone,
			 including HIV screening of international travellers, are discriminatory and
			 cannot be justified by public health concerns. . . . Where States prohibit
			 people living with HIV from longer-term residency due to concerns about
			 economic costs, States should not single out HIV/AIDS, as opposed to comparable
			 conditions, for such treatment and should establish that such costs would
			 indeed be incurred in the case of the individual alien seeking residency. In
			 considering entry applications, humanitarian concerns, such as family
			 reunification and the need for asylum, should outweigh economic
			 considerations..
			(12)On World AIDS
			 Day, December 1, 2006, the President proposed streamlining the current waiver
			 process for HIV-positive individuals seeking to enter the United States on
			 short-term business or tourist visas for up to 60 days by granting them a
			 categorical waiver. If implemented, the President’s proposal would only affect
			 the waiver process for short-term visitors, and would not affect HIV-positive
			 individuals seeking permanent residence or nontourist visas.
			(13)There is no
			 scientific evidence to support the claim that the HIV travel and immigration
			 ban is an effective way to prevent the spread of HIV or that it provides any
			 economic benefit by reducing costs to the public health care system.
			3.Amendment to the
			 Immigration and Nationality ActSection 212(a)(1)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(1)(A)) is amended—
			(1)in clause (i), by striking which
			 shall include infection with the etiologic agent for acquired immune deficiency
			 syndrome,; and
			(2)by striking
			 is inadmissibility and inserting is
			 inadmissible.
			4.Review of travel
			 and immigration regulations regarding HIV
			(a)ReviewNot
			 later than 15 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services, in consultation with the Secretary of Homeland
			 Security, shall convene a panel of public health experts, including
			 nongovernmental experts, to review all policies regarding HIV as a communicable
			 disease of public health significance under section 212(a)(1)(A)(i) of the
			 Immigration and Nationality Act (8 U.S.C. 1182 (a)(1)(A)(i)), including—
				(1)the results of
			 the last analysis of the policy conducted by the Public Health Service;
			 and
				(2)a 60-day public
			 comment period initiated after sufficient public notice in the Federal
			 Register.
				(b)ReportNot
			 later than 90 days after initiating the review under subsection (a), the
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Homeland Security, shall—
				(1)make a
			 determination regarding the continued listing of HIV as a communicable disease
			 of public health significance under section 212(a)(1)(A)(i) of such Act;
				(2)submit a report
			 to Congress containing the results of such review, including—
					(A)the determination
			 reached by the review process;
					(B)the rationale for
			 the determination;
					(C)the anticipated
			 public health impact of the determination in relation to other communicable
			 diseases;
					(D)the estimated
			 costs of implementing the determination;
					(E)the names and
			 affiliations of members of the review panel; and
					(F)a brief summary
			 of the public comments; and
					(3)make the report
			 described in paragraph (2) available to the public.
				
